Citation Nr: 0840596	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-06 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative disc disease of the cervical spine, post 
laminectomy.  

2.  Entitlement to an evaluation in excess of 20 percent for 
patellofemoral syndrome post arthroscopic surgery for the 
right knee, to include a separate compensable rating for 
limitation of extension.  

3.  Entitlement to an evaluation in excess of 20 percent for 
patellofemoral syndrome post arthroscopic surgery for the 
left knee, to include a separate compensable rating for 
limitation of extension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1977 to March 
2000. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The record indicates that the veteran underwent surgery for 
his service connected cervical spine disability with a 
private doctor in October 2005.  This doctor stated that the 
veteran would be temporarily totally disabled until 
approximately April 2006.  This raises the issue of 
entitlement to a temporary total evaluation for convalescence 
under 38 C.F.R. § 4.29.  This issue is not before the Board 
as it has not been adjudicated, but it is referred to the RO 
for development and consideration.  


FINDINGS OF FACT

1.  The veteran's cervical spine disability is not productive 
of unfavorable or favorable ankylosis, and has not resulted 
in any incapacitating episodes during the past 12 months.  

2.  The veteran's flexion of the right knee is limited to no 
more than 95 degrees, without additional limitation due to 
pain, weakness, incoordination or fatigability.  

3.  The veteran's flexion of the left knee is limited to no 
more than 95 degrees, without additional limitation due to 
pain, weakness, incoordination or fatigability.  

4.  The veteran has limitation of extension of the right knee 
to 10 degrees, without additional limitation due to pain, 
weakness, incoordination or fatigability.  

5.  The veteran has limitation of extension of the left knee 
to 10 degrees, without additional limitation due to pain, 
weakness, incoordination or fatigability.  

6.  There is no evidence of instability of either knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for degenerative disc disease of the cervical spine, post 
laminectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.59, 4.71a, 
Code 5242, 5243 (2008).  

2.  The criteria for an evaluation in excess of 20 percent 
for patellofemoral syndrome post arthroscopic surgery for 
limitation of flexion of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.21, 4.40, 4.59, 4.71a, Code 5260 (2008).  

3.  The criteria for an evaluation in excess of 20 percent 
for patellofemoral syndrome post arthroscopic surgery for 
limitation of flexion of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.21, 4.40, 4.59, 4.71a, Code 5260 (2008). 

4.  The criteria for a separate 10 percent evaluation for 
patellofemoral syndrome post arthroscopic surgery based on 
limitation of extension of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.21, 4.40, 4.59, 4.71a, Code 5261 (2008); VAOPGCPREC 
9-04.

5.  The criteria for a separate 10 percent evaluation for 
patellofemoral syndrome post arthroscopic surgery based on 
limitation of extension of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.21, 4.40, 4.59, 4.71a, Code 5261 (2008); VAOPGCPREC 
9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
April 2005.  The notice included a general explanation of the 
type of evidence needed to substantiate the claims for 
increased evaluations.  The veteran was also informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The January 2005 VCAA letter notified the veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  The letter stated 
that the evidence should describe the additional impairment 
caused by his disabilities.  It also noted that VA would 
assist the veteran in obtaining employment records, thereby 
notifying him that the effect of his disability on his 
employment was relevant.  This information was provided to 
the veteran prior to the initial adjudication of his claims.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his January 2006 
statement of the case.  The statement of the case could not 
provide VCAA compliant notice.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  It did, however, provide actual 
knowledge to the veteran.  He had a meaningful opportunity to 
participate in the adjudication of the claim after the notice 
was provided.  In this regard, he provided argument with 
regard to his claim after receiving the notice, and the case 
was not certified to the Board until June 2007, approximately 
18 months after the statement of the case.  He was given an 
additional period of 90 days to submit additional argument 
and evidence or to request a hearing after the case was 
certified.

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
statement of the case did, however, provide actual knowledge 
of the rating criteria, and the veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Hence he had a meaningful opportunity 
to participate in the adjudication of his claim and was not 
prejudiced.  

The veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
both his daily life and employment.  The veteran's notice of 
disagreement provided four specific examples of how his 
disabilities affect his daily life.  His testimony at the 
November 2006 hearing gave a detailed description as to how 
his disabilities affect his job, and how his activities are 
limited by pain.  The Board concludes that while the veteran 
may not have received timely notification of the exact 
measurement required for increased evaluations, he is aware 
that the more his limitation of motion is impaired, the 
higher the evaluation that will be assigned.  Therefore, the 
Board finds that the duty to notify the veteran in his claim 
for increased evaluations has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded VA examination of his disabilities in April 2005 and 
December 2006.  Records have been obtained from the private 
treatment sources identified by the veteran, and there is no 
indication that the veteran is in receipt of ongoing VA 
treatment.  The veteran has offered testimony at a hearing.  
As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Increased Evaluations

The veteran contends that the 30 percent evaluation currently 
assigned to his cervical spine disability is inadequate to 
reflect the level of impairment.  He also believes that the 
20 percent evaluations assigned for both his right knee and 
left knee do not adequately reflect the severity of these 
disabilities. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 12 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Cervical Spine

The record shows that entitlement to service connection for 
the veteran's cervical spine disability was initially 
established in an August 2002 rating decision.  The current 
30 percent evaluation was assigned at that time.  The veteran 
submitted his claim for a higher rating in March 2005.  

The veteran's cervical spine disability has been evaluated 
under the rating code for degenerative arthritis of the 
spine.  Under this rating code, degenerative arthritis of the 
spine is to be evaluated under the new general rating formula 
for diseases and injuries of the spine.  

The general rating formula for diseases and injuries of the 
spine states that an evaluation of 40 or greater requires 
unfavorable ankylosis of the entire cervical spine.  
Unfavorable ankylosis is a condition with which the entire 
thoracolumbar spine is fixed in flexion or extension, 
resulting in several symptoms described in Note 5 of the 
general formula for diseases and injuries of the spine.  
Forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis would warrant continuation of the 
current 30 percent evaluation.  38 C.F.R. § 4.71a, Code 5242.  

The veteran's diagnoses include degenerative disc disease of 
the cervical spine.  Therefore, the rating code for 
intervertebral disc syndrome is also for consideration.  This 
rating code states that intervertebral disc syndrome is to be 
evaluated either under the new general rating formula for 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes states that for intervertebral disc 
syndrome manifested by incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent evaluation is warranted; with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted; and with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent evaluation 
is warranted.

Note 1 of that Diagnostic Code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  C.F.R. § 4.71a, DC 5243.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes private medical records which show that 
the veteran was seen for complaints of numbness and tingling 
in the left hand.  On examination, there was reasonable 
cervical motion.  Magnetic resonance imaging study showed 
severe foraminal narrowing at the C5 to C6 level on the left.  

At an April 2005 VA examination of the joints, the veteran 
complained of achiness and stiffness, and stated that he had 
difficulty turning his head to the left and right, and with 
extending and bending.  The pain did not radiate down the 
upper extremities.  He had no history of being bedridden due 
to this condition.  The veteran was gainfully employed as an 
independent contractor, and said that his neck was not really 
interfering with his ability to do this.  The veteran was not 
taking any medication for his neck.  On examination, there 
was tenderness in the paraspinal muscles of the cervical 
spine with no spasms.  Forward flexion was to 15 degrees, and 
extension was from zero to 10 degrees.  Lateral rotation was 
zero to 15 degrees bilaterally.  There was no additional loss 
of range of motion due to pain, fatigue, weakness, or 
incoordination.  The range of motion was limited by pain.  
The neurological examination revealed 5/5 power in all major 
motor groups, and the sensory examination was unremarkable.  
He had not been bedridden in the last 12 months due to this 
condition.  The diagnosis was cervical laminectomy with 
cervical degenerative disc disease.  

June 2005 private medical records show that the veteran was 
experiencing numbness and tingling into his left arm that was 
quite severe.  A history of cervical spine surgery three 
years ago was noted.  On examination, cervical spine motion 
was two thirds normal.  There was some mild spasm in the left 
trapezius.  The examiner believed that the veteran had 
cervical radiculopathy.  July 2005 records show more tingling 
of the left arm but otherwise his symptoms remained the same.  

A February 2006 letter from the veteran's private physician 
states that a cervical myelogram conducted in September 2005 
had found a herniated nucleus pulposes at the C4 to C5 level.  
The veteran underwent a C4 to C5 discectomy in October 2005.  
At his most recent February 2006 evaluation, the veteran 
reported improvement with lateral range of motion.  
Additional February 2006 records state that the veteran would 
be temporarily totally disabled from any work until 
approximately April 2006.  

The veteran underwent another VA examination of his joints in 
December 2006.  He described tightness, stiffness, and 
achiness in the neck muscle with radicular pain into the left 
upper extremity.  The veteran had undergone two surgeries for 
his neck, most recently in October 2005.  His disability had 
recently forced him to change his duties at work to a desk 
job.  There were no significant flare-ups involving the neck, 
and he did not wear a collar.  On examination, the veteran 
had forward flexion to 20 degrees, extension to 5 degrees, 
and rotation to 5 and to 10 degrees.  The neurological 
examination revealed diminished sensation to the outer margin 
of the left arm.  The diagnostic impression was 
intervertebral disc syndrome status post spinal fusion with 
no significant history of flares with chronic pain.  

The Board finds that entitlement to an evaluation in excess 
of 30 percent is not warranted for the veteran's cervical 
spine disability.  

Under the applicable rating criteria, there are basically two 
ways in which the veteran can receive an evaluation in excess 
of 30 percent.  The first is to show that he has unfavorable 
ankylosis of the cervical spine.  The second is to 
demonstrate incapacitating episodes due to the cervical spine 
of at least four weeks in duration over the past 12 months.  
However, neither of these criteria is met in this case.  

The April 2005 VA examination, the June and July 2005 private 
examinations, and the December 2006 VA examination all show 
that the veteran retains at least 15 degrees flexion or two 
thirds of his range of motion of the cervical spine.  
Therefore, the cervical spine is not in ankylosis.  
Furthermore, the April 2005 VA examination notes that the 
veteran does not have a history of incapacitating episodes 
involving the cervical spine, and the December 2006 VA 
examination noted that there were no flare-ups.  This would 
preclude a finding that the veteran has had incapacitating 
episodes of at least four weeks during the past year.  
Therefore, continuation of the current 30 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Code 5242, 5243.  

The Board has considered entitlement to an increased 
evaluation based on additional impairment due to pain, 
weakness, fatigability and incoordination.  However, the 
April 2005 examination specifically found that the veteran 
did not have additional impairment due to these.  The 
December 2006 examination also noted that the veteran does 
not experience flare-ups.  The Board notes that any 
additional impairment due to these factors would have to be 
of such severity that it results in the equivalent of 
unfavorable ankylosis of the cervical spine before a 40 
percent evaluation could be awarded.  Given the symptoms 
described above, there is no evidence to suggest that the 
veteran's cervical spine is fixed in either forward flexion 
or extension due to pain, weakness, fatigability or 
incoordination.  38 C.F.R. §§ 4.40, 4.59.  

Finally, the Board notes that it has considered evaluations 
for the neurological symptoms that are the result of the 
veteran's cervical spine disability.  However, a March 2007 
rating decision has already established entitlement to a 30 
percent evaluation for the radiculopathy to the left arm.  No 
other neurological impairment has been demonstrated on 
examination, and no further compensation may be awarded for 
these symptoms.  See 38 C.F.R. § 4.14.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There are only two VA examinations for consideration, and no 
other medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 30 percent evaluation currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Knees

The record demonstrates that entitlement to service 
connection for patellofemoral syndrome of each knee with post 
arthroscopic surgery was established in an August 2002 rating 
decision.  This decision assigned zero percent evaluations 
for each knee.  The current 20 percent evaluations were 
assigned in a May 2004 rating decision, based on evidence 
that flexion of each knee was limited to 30 degrees.  

The veteran's knee disabilities have each been evaluated 
under the rating code for limitation of flexion.  Flexion 
that is limited to 15 degrees is evaluated as 30 percent 
disabling.  Limitation of flexion to 30 degrees merits a 20 
percent evaluation.  Limitation of flexion to 45 degrees 
warrants a 10 percent evaluation.  Limitation of flexion to 
60 degrees is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.71a, Code 5260.  

Other rating codes for consideration include that of 
limitation of extension of the leg.  Limitation of extension 
to 45 degrees is evaluated as 50 percent disabling.  
Limitation of extension to 30 degrees receives a 40 percent 
evaluation.  20 degrees of extension is evaluated as 30 
percent disabling.  Limitation of extension to 15 degrees 
merits a 20 percent evaluation.  Limitation of extension to 
10 degrees is evaluated as 10 percent disabling.  Limitation 
of extension to 5 degrees is evaluated as 0 percent 
disabling.  38 C.F.R. § 4.71a, Code 5261.  

Separate evaluations may be assigned when there is loss of 
both extension and flexion of the knee.  VAOPGCPREC 9-04.

Normal range of motion of the knee is 140 degrees of flexion 
and zero degrees of extension.  38 C.F.R. § 4.71a, Plate II.  

Impairment of the knee resulting in severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  Moderate impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 20 percent 
disabling.  Slight impairment merits a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5257.

Furthermore, the Board recognizes that there are certain 
situation in which separate evaluations may be assigned for 
both limitation of motion and impairment of the knee.  In 
part, 38 C.F.R. § 4.59 indicates that it is the intention of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  Joints 
that are actually painful, unstable or malaligned due to 
healed injury were to be recognized as entitled to at least 
the minimum compensable rating for the joint.  In a precedent 
decision, the Acting General Counsel of the VA stated that if 
a musculoskeletal disability is rated under a specific 
diagnostic code that does not appear to involve limitation of 
motion, and another diagnostic code predicated upon 
limitation of motion may be applicable, the other diagnostic 
code must be considered.  For a knee disability rated under 
38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 
5261 does not need to be compensable but must at least meet 
the criteria for a zero percent rating.  A separate rating 
for arthritis could also be established based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.  

Private medical records dated February 2005 indicate that the 
veteran was comfortable following his surgery.  His right 
knee had full extension, and there was flexion to 120 
degrees.  There was no effusion.  Additional February 2005 
records note that there was no effusion in either knee and 
good mobility.  March 2005 records state that the left knee 
was starting to bother the veteran but not nearly as bad as 
had the right.  The right had good motion without crepitus or 
tenderness, and with good strength. 

At the April 2005 VA examination, the veteran reported that 
he found it difficult to work as a contractor because he 
could not bend his knees.  He walked without the aid of a 
cane or crutches.  The veteran described a deep achy pain in 
his knees.  He could walk without restriction but with pain.  
On examination, there was mild swelling of each knee.  The 
range of motion was from a maximum of 10 degrees of extension 
to 95 degrees of flexion, and was limited by pain.  There was 
no additional loss of range of motion due to pain, fatigue, 
weakness, or incoordination.  The veteran's gait was stable 
and there was no instability of the joints.  The diagnoses 
included patellofemoral syndrome of both knees. 

A November 2006 letter from the veteran's private doctor 
states that he was treating him for bilateral chondromalacia 
patella of the knees.  The veteran was restricted for 
squatting, kneeling, bending, climbing, and twisting in order 
to decrease his pain, swelling, and discomfort. 

The December 2006 VA examination showed that the veteran had 
a history of chondromalacia of both knees.  He described 
achiness, stiffness, and burning in both knees.  The veteran 
used a cane and could walk about one block at a stretch.  He 
did not use a brace and there was no significant history of 
flares.  The range of motion of both knees was symmetrical 
from 5 degrees to 95 degrees.  With repetitive use there was 
no additional loss of range of motion due to pain, fatigue, 
weakness, or incoordination.  There was no instability of 
either knee joint.  The impression was patellofemoral 
syndrome of both knees.  

The Board finds that entitlement to an evaluation in excess 
of 20 percent for either of the veteran's knees under the 
rating code for limitation of flexion is not warranted.  The 
record indicates that the 20 percent evaluation for 
limitation of flexion was awarded at a time when the 
veteran's flexion was limited to 30 degrees.  The current 
evidence demonstrates that the veteran's bilateral flexion 
has been measured from 95 degrees to 120 degrees, without 
additional limitation due to pain, weakness, incoordination 
or fatigability.  These measurements would not result in even 
a compensable evaluation under the rating code.  Therefore, 
entitlement to an evaluation greater than 20 percent for loss 
of flexion is not demonstrated.  38 C.F.R. § 4.71a, Code 
5260.

However, the evidence does establish that the veteran is 
entitled to a separate 10 percent evaluation for each knee 
based on limitation of extension.  The April 2005 VA 
examination found that the extension of each knee was limited 
to 10 degrees.  The December 2006 examination also noted 
limitation of extension to 5 degrees.  Although the veteran 
had pain on motion, there was no evidence of additional 
limitations due to pain, weakness, incoordination or 
fatigability following repetitive use.  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's loss of extension more nearly resembles 
that of 10 degrees for each knee.  This merits a separate 10 
percent evaluation, but no more, for each knee under the 
rating code for limitation of extension.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.71a, Code 5260; VAOPGCPREC 9-
04.

The Board has also considered entitlement to separate 
evaluations based on limitation of motion and instability.  
However, all medical evidence is negative for instability, 
and entitlement to a separate evaluation is not demonstrated.  
VAOPGCPREC 9-98.  

Finally, for each of the veteran's knees, the Board has 
considered whether or not a staged rating is appropriate for 
the period on appeal.  Such a rating is not appropriate in 
this case.  The medical evidence is fairly consistent.  
Furthermore, any differences in the measurements have been 
resolved in favor of the veteran, and the measurements most 
favorable to him have been used to assign the highest 
evaluation possible for the entire period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  




	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 30 percent for degenerative disc 
disease of the cervical spine, post laminectomy, is denied. 

An evaluation in excess of 20 percent for patellofemoral 
syndrome post arthroscopic surgery for limitation of flexion 
of the right knee is denied. 

An evaluation in excess of 20 percent for patellofemoral 
syndrome post arthroscopic surgery for limitation of flexion 
of the left knee is denied. 

Entitlement to a separate 10 percent evaluation for 
patellofemoral syndrome post arthroscopic surgery for 
limitation of extension of the right knee is granted, subject 
to the laws and regulations governing the award of monetary 
benefits. 

Entitlement to a separate 10 percent evaluation for 
patellofemoral syndrome post arthroscopic surgery for 
limitation of extension of the left knee is granted, subject 
to the laws and regulations governing the award of monetary 
benefits. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


